DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the amended phrase “wherein the at least one projection and a portion of the guard is received within the at least one opening” provides inconsistencies with the specification. Specifically, Para. [0031] states “the projections 68 are at least partially received in the openings 94 of the mount 86” and “the first guard 76 is spaced from the projection 68 in a third direction that is not parallel to either the first direction or the second direction, and the second guard 76 is spaced from the For purposes of examination, the Examiner interprets lines 9-10 to read “wherein the at least one projection is received within the at least one opening”, omitting the portion that was amended, necessitating the preceding rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thurston et al. (U.S. Pub. No. 2011/0221170), hereinafter Thurston.
Regarding claim 1 (as best understood), Thurston discloses a vehicle interior trim assembly (Fig. 7), comprising:
a mount 16 (Fig. 6) adapted (Para. [0022], lines 4-7) to be secured to a vehicle body 12, the mount 16 having (Fig. 7) an inboard surface (surface with handle 18 mounted to it), and the mount 16 has at least one opening (at 34);
a trim piece 14 having an inboard surface (Fig. 1) adapted to face the interior of the vehicle 10 and an outboard surface 22 (Fig. 10) on an opposite side as the inboard surface of the trim piece 14, the trim piece 14 including (Fig. 10) at least one projection 30, 38 extending from the outboard surface 22 in a first direction (cross-car direction perpendicular to outboard surface 22) to a free end (end of trim clip 30) and a guard 48 extending from (Fig. 6) the outboard surface 22 in the first direction (toward mount 16) to a location beyond the free end (Fig. 6, guard 48 hides clip projection 30, 38 in side profile view), wherein the at least one projection 30, 38 is received (Para. [0025], lines 3-5) within the at least one opening 34 to secure (Fig. 4) the trim piece 14 to the mount 16 with the outboard surface 22 of the trim piece 14 covering (Para. [0022], line 10) the inboard surface of the mount 16, and wherein the guard 48 is arranged at or adjacent to a junction (Fig. 12, gap between outboard surface 22 and mount 16) defined between the mount 16 and the trim piece 14, the junction extending in a second direction (Fig. 4, vertical direction) that is not parallel to the first direction (cross-car direction) and 
Regarding claim 2, Thurston further discloses a connector 30 releasably secured (Para. [0025], lines 9-12) to the at least one projection 30, 38 and overlapping (Para. [0025], lines 3-5, “snap-fit”) a portion of the mount 16 from within the at least one opening 34 to secure the trim piece 14 to the mount 16.
Regarding claim 3, Thurston further discloses that the first direction is a cross-car direction (Fig. 1 & 7, projections extend in cross-car direction) defined between driver (not shown) and passenger (Fig. 1) sides of the vehicle 10.
Regarding claim 4, Thurston further discloses that the second direction is a vertical direction (Fig. 1) defined between a roof (top of Fig. 1) and floor (bottom of Fig. 1) of the vehicle 10.
Regarding claim 5, Thurston further discloses that the at least one opening 34 is in a surface (surface facing trim piece 14) of the mount 16 that faces (Fig. 7) in the first direction (cross-car, towards trim piece 14) and extends in the second direction (vertical direction).
Regarding claim 6, Thurston further discloses that the at least one projection 30 intersects (when inserted into opening 34) a plane (Fig. 7, plane defined by surface of mount 16 facing trim piece 14) that includes or intersects the junction (Fig. 12) between the mount 16 and the trim piece 14 and which extends (Fig. 7) in the second direction 
Regarding claim 7, Thurston further discloses that the first end (bottom end) of the guard 48 is inclined (Fig. 10) and has a portion (just below cutout 56) that projects less in the first direction from the outboard surface 22 than another portion (bottom end of guard 48).
Regarding claim 8, Thurston further discloses that the first end of the guard 48 defines part of a lead-in area (gap between trim piece 14 and mount 16) that includes an open space (Fig. 12) between a part of the mount 16 and a part of the trim piece 14.
Regarding claim 10, Thurston further discloses that the guard 48 is aligned (Fig. 10) with the at least one projection 30, 38 in a third direction (fore-aft direction) that is not parallel to either the first direction (cross-car direction) or the second direction (vertical direction).
Response to Arguments
Applicant's arguments, see Pg. 8, Para. 3-4, filed 04/12/2021, with respect to claims 1-8 and 10 have been fully considered but they are not persuasive. The amendments to claim 1 introduced a new grounds of rejection, on the basis of 35 U.S.C. 112(a), as described above. Reading claim 1 as best understood, the arguments of Pg. 8, Para. 3 are not persuasive and fail to differentiate the invention from the prior art. The argument regarding claims 2-8 and 10 relies on the allowance of claim 1. Therefore, as 
Applicant’s arguments, see Pg. 8, Para. 5 – Pg. 10, Para. 4, filed 04/12/2021, with respect to claims 9 and 11-20 have been fully considered and are persuasive.  The rejections of claims 9 and 11-20 have been withdrawn. 

Allowable Subject Matter
Claims 9 and 11-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 9 a.m. - 1 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616






/PAUL N DICKSON/           Supervisory Patent Examiner, Art Unit 3616